DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 10,the phrase “to direct one of hydraulic fluid or electricity.” is confusing and unclear.  Correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4, 7-8,10-12,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strydom 20150315859 in view of Huhdanmaki et al. 20020036101.
	Referring to claims 1 and  11, Strydom discloses a mining machine comprising: a drill rig having a base (deck), a drill tower extending from the base, a drill pipe (1) coupled to and extending from the drill tower, and a breakout wrench (see fig. 11, at 37); a bit basket (see fig. 9, at 32) coupled to the drill rig, wherein the bit basket is sized and shaped to receive a drill bit, and is configured to resist torque applied to the drill bit by the breakout wrench. Strydom does not discloses  a bit holding device coupled to the drill rig, wherein the bit holding device is configured to move the drill bit directly to the bit basket when the bit basket is aligned with the drill pipe of the drill rig. Huhdanmaki teaches a bit holding device coupled to the drill rig, wherein the bit holding device ( 16) is configured to move the drill bit directly to a position when an element is aligned with the drill pipe of the drill rig.  As it would be advantages to have the manipulator to remove the old drill bit and to put the new drill bit in place, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the invention disclosed by Strydom to have to a bit holding device in view of the teachings of Huhdanmaki.
	Referring to claim 4, Huhdanmaki teaches the bit holding device includes a tube (18) configured to hold the drill bit.
	Referring to claim 7, Strydom teaches the bit basket (32) includes a top plate and an aperture disposed in the top plate, wherein the aperture is sized and shaped for lobes of the drill bit to pass through the top plate and for the drill bit to be positioned in a predetermined orientation in the bit basket (see fig. 32).

Referring to claim 10, as best understood by the examiner, Huhdanmaki teaches a rotary union ( at 19).
Referring to claim 12, Strydom discloses the breakout wrench (37) is configured to apply the torque to the drill pipe to unthread the drill bit from the drill pipe, and wherein the bit basket (32) is configured to resist the torque.

Allowable Subject Matter
Claims 2-3,5-6,9,13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Giovanna Wright/Primary Examiner, Art Unit 3672